Order entered March 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00144-CV

                AVIS RENT A CAR SYSTEM, LLC, Appellant

                                          V.

                            JAN WILBANKS, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-06935-A

                                      ORDER

      The clerk’s record in this case is overdue. By postcard dated February 6,

2020, we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the County Clerk to file the record within thirty days. To date, the County

Clerk has not filed the clerk’s record nor otherwise responded to our notice.

      Accordingly, we ORDER the County Clerk to file, within TEN DAYS of

the date of this order, either (1) the clerk’s record, or (2) written verification that

appellant has not paid for or made arrangements to pay for the record. We notify
appellant that if we receive verification it has not paid for or made arrangements to

pay for the clerk’s record, we will, without further notice, dismiss the appeal. See

TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk to send copies of this order to:


      John Warren
      Dallas County Clerk

      All parties


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE